 COMMERCIAL CARTAGE CO637Commercial Cartage Company and Automotive, Pe-troleum and Allied Industries Employees Union,Local 618, affiliated with International Brother-ood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Cases 14-CA-15790and 14-CA-1589514 December 1984DECISION AND ORDER131". MEMBERS -ZIMMERMAN, HUNTER, ANDDENNISOn 1 December 1982 Administrative Law JudgeMichael 0. Miller issued the attached decision. TheCharging Party Union filed exceptions and a sup-porting brief, and the Respondent filed cross-excep-tions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions 1 and to adopt the recommendedOrder.AMENDED CONCLUSIONS OF LAW -Substitute the following for Conclusion of Law1."1. By reprimanding 'and threatening its employ-ees with discipline for filing grievances or engagingin other union and protected concerted activities,the Respondent has violated Section 8(a)(3) of theAct."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative, lawjudge and orders that the Respondent, CommercialCartage Company, Fenton, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.• The judge indicated in his Conclusions of Law that the Respondentviolated Sec 8(a)(1) by issuing disciplinary warnings to employees for en-gaging in union and other protected concerted activities As the judgeindicated earlier in his decision, however, this conduct violated Sec8(a)(3) of the Act We shall amend the judge's Conclusions of Law ac-cordinglyDECISIONSTATEMENT OF THE CASE,MICHAEL 0 MILLER, Administrative Law Judge.These consolidated cases were heard in St. Louis, Mis-souri, on September 13, 14, and 15, 1982, based on unfairlabor practice charges filed by Automotive, Petroleumand Allied Industries Employees Union, Local 618, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of -America(Local 618 or the Union),1 and complaints issued by theRegional Director for Region 14 of the National LaborRelations Board.F The complaints were consolidated forhearing. The complaints allege that Commercial CartageCompany (Respondent) violated Section 8(a)(1), (3), and(4) of the National Labor Relations Act (the Act), by is-suing disciplinary notices to and discharging Samuel A.Williams because Williams had filed an unfair labor prac-tice charge against Respondent and had engaged in otherunion and protected concerted activities and violated8(a)(5) and (1) of the Act by unilaterally failing and re-fusing to implement scheduled wage increases. Respond-ent's timely filed answers deny the commission of anyunfair labor practices and assert that the 8(a)(5) allega-tions should be deferred to arbitration --All parties were afforded full opportunity to appear, toexamine and to cross-examine witnesses, and to argueorally. The General Counsel and Respondent have filedbriefs which have been carefully considered.On the entire record, including my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS†PRELIMINARYCONCLUSIONS OF LAWRespondent is a Missouri corporation engaged atFenton, Missouri, in the interstate transportation of-liquidfreight, including petroleum and chemical products, bytank truck. Jurisdiction is not in dispute. The complaintsallege, and Respondent admits, that during the calendaryear ending December 31, 1981, -Respondent, in thecourse and conduct of its business operations, derivedgross revenues in excess of $50,000 from the interstatetransportation of freight and, during that same period,performed services valued in excess of $50,000 for enter-prises which meet the Board's retail, direct inflow ordirect outflow jurisdictional standards. I find and con-clude that Respondent is, and has been at all times mate-rial, an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.' The charge in Case 14-CA-15790 was filed on March 9, 1982, andthe charge in Case 14-CA-15895 was filed on April 23, 19822 The complaint in Case 14-CA-15790 issued on July 14, 1982 Thecomplaint in Case 14-CA-15895 Issued on June 3, 1982, and was amend-ed on July 15, 1982273 NLRB No. 91 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaints allege, Respondent admits, and I findand conclude that the Union is, and has been at all timesmaterial, a labor organization within the meaning of Sec-tion 2(5) of the Act., II. UNFAIR LABOR PRACTICESA. Background•The Collective-BargainingRelationshipFor more than 10 years, Local 618 has represented Re-spondent's employees 3 Respondent is a member of the, Labor Relations Advisory Association (LRAA), and isparty to the Central States Area Tank Truck Agreement(CSATTA), between that association and the CentralConference of Teamsters, of which Local 618 is an affili-ate.The CSATTA which was in effect at the time of theevents herein had a term of November 15, 1979, throughNovember 14, 1982. That agreement was supplementedand amended by the Teamsters Local 618 Missouri Riderto the CSATTA, effective for the same term. As dis-cussed in more detail infra, that rider was itself supple-mented and amended by a further addendum, the Com-mercial Cartage Co. Local Petroleum Addendum, effec-tive from November 15, 1980, through November 14,1982.B. Case 14-CA-15895•The Alleged Refusal toBargain,l. Factual discussionThe wage rates for the employees represented byLocal 618 were set forth in the Missouri Rider Howev-er, in May 19814 Respondent and the Union negotiated aseparate addendum for the purpose of providing econom-ic relief to Respondent Pursuant to that agreement,signed on May 5 by Lawrence Lewis, Respondent's vicepresident of administration, and on May 19 by Peter JCavatoe, the Union's assistant business representative,Respondent was obligated to increase its employees'wages by 43 cents per hour on November 15.In the course of negotiations for the May relief agree-ment, Stanley Lewis, Respondent's president, told Cava-toe that he did not want to be in a position where subse-quent relief granted to other carriers, different from thatgranted to Respondent, placed Respondent at a competi-tive disadvantage. Accordingly, the following languagewas proposed by the Employer and included as part ofthe relief addendum:,.3 The applicable collective-bargaining agreement describes the bargain-ing unit thuslySection 1 f•Operations CoveredThe execution of this Tank Truck Agreement on the part of theEmployer shall cover all over-the-road and local tank truck oper-ations of the Employer, within, into, and out of the Area and Tern-tory contiguous theretoSection 1 2-Employees Covered(a) The employees covered by this Agreement shall include anyand all the employees of the Employer employed directly by and/orunder the supervison and control of the Employer within the Juris-diction of the Union and who are represented by the Local Union orduring the life of this Agreement may come to be represented by theLocal UnionIV. It is understood and agreed that any additional-relief frenn the current Central States Area TankTruck Agreement accepted by the Union member-ship will also affect this addendum.Immediately on receipt of the relief addendum, Cavatoeresponded, by letter dated May 20, addressed to StanleyLewis, in an attempt to clarify his understanding of theabove-quoted article IV. His letter stated:In regard to the re-negotiation Of your company ad-.dendum at Commercial Cartage Co., your frontletter sent to me attached to the addendum, SectionIV, should be clarified. Any changes in the entireCentral Statei Area Tank Truck Agreement thatcan be effective or less than our settlement, must bepresented to your employees and our members, andvoted on . for approval in accordance with.,,recog-nized Central Conference procedures.†Respondent received Cavatoe's clarifying lefter and didnot respondThe May relief addendum had been presented to theUnion's membership prior to its 'approval. At that meet-ing, Stanley Lewis addressed the -members and urgedtheir approval. According to employee HowardGuerber, Lewis promised the employees 'that if this reliefproposal were accepted, Respondent would seek no fur-ther relief for the duration of the contract. Stanley Lewisdenied giving the employees any such assurances. He tes-tified that the drivers were told that Respondent wouldexpect that relief granted to other employers would begranted to them. On balance, I am persuaded to creditStanley Lewis. It would, I believe, have been highly im-probable that Stanley Lewis would have assured the em-ployees that no further_ relief would be expected whenRespondent was simultaneously seeking language -whichwould give it the opportunity, if not the right, to haveadditional relief granted if such relief were granted toRespondent's competitors. I note, additionally, the ab-sence of any testimony corroborating that of Guerbernotwithstanding that Cavatoe, Samuel Williams, whowas the Union's steward, and other employees, some orall of whom were presumably in attendance at that meet-ing, testified on behalf of the General Counsel.On September 14, the LRAA requested that the Cen-tral States Conference of Teamsters Tank Truck negoti-ating committee renegotiate the CSATTA because of theadverse efforts of industrywide deregulation, competitionfrom nonunion and non-CSATTA carriers, and the gen-eral downturn in the economy. The request was predi-cated on article 33 of the CSATTA, which provides forreopening in the event of various circumstances, includ-ing "change in economic or competitive circumstancesof the unionized tank truck industry on a. local, state orarea level, which has a significantly adverse effect on thefinancial structure of the tank truck industry "5 On Sep-5 That article further provides "Upon the failure of the parties toagree in such negotiations either party shall be permitted all lawfuleconomic recourse to support its request for revisions" COMMERCIAL CARTAGE CO639tember 28, George Vitale, chairman of the Central Con-ference of Teamsters Tank Truck negotiating committee,responded, rejecting the request for reopene• negotia-tions but promising to discuss the proposed reopening atthe November meeting of the Joint Area committeeVitale further stated that local unions were not author-ized, at that time, to conduct separate negotiations withindividuals or groups of employers and that the employ-ers covered by the CSATTA would be expected to paythe November 15 wage increases, as scheduled. On No-vember 5, the Central States Tank Truck Joint Areacommittee met The minutes of that meeting indicate thatcarriers would be permitted to seek relief on a state orlocal basis, subject to the approval of the Joint Areacommittee. Carriers would be expected to pay scheduledwage increases, it was noted, where local unions or stateconferences rejected requested relief. Thereafter, at leasttwo carriers, signators to the CSATTA, were grantedsome form of economic relief by Local 618.6On November 14, Richard Norsen, Respondent's vicepresident of operations, addressed a letter to Cavatoe. Inthat letter, Norsen noted that the LRAA had reopenedthe contract on September 14 His letter stated:The Commercial Cartage Co. addendum dictatesthat any changes in the Central States Area TankTruck Agreement could be applicable to our agree-ment if accepted by the Union membership.Inasmuch as pending negotiations with the Cen-tral Conference of Teamsters could result in addi-tional relief from the current Central States AreaTank Truck Agreement which might be applicableto the Commercial Cartage Co. Addendum, Com-mercial Cartage Co is suspending all wage in-creases until such time as the L.R.A.A. concludesnegotiations with the Central Conference of Team-sters.Respondent posted a copy of this letter on the employeebulletin boardAt some point shortly after the November 14 letter tothe Union, Norsen verbally repeated to Cavatoe Re-spondent's desire for additional relief and, it appears,asked to meet with Cavatoe for negotiations toward suchrelief Cavatoe informed Norsen that he had been votedout of office, effective January 1, 1982, and told Norsenthat he was not in a position to negotiate for his succes-sors Cavatoe suggested that negotiations with those whowould replace him would be more appropriate. Norsenrepeated Respondent's position that it was not going toput the scheduled wage increase into effect and was toldby Cavatoe that Respondent should honor their agree-ment.7 Respondent did not put the scheduled wage in-crease into effectOn February 17, 1982, Norsen met with the Union'snew officers, including Robert Miller, its secretary-treasurer/business representative, at a grievance meeting.In the course of that meeting, Miller asked about the No-vember 14 wage increase, stating his understanding that6 Slay Transportation Co and Klipsch HaulingNorsen's testimony is not matenally differentit had not been paid Norsen referred to Respondent's'November 14 letter, with which Miller was unfamiliarand acknowledged that Respondent had not put- the in-crease into effect. Norsen asked Miller to negotiate addi-tional relief on the basis of the relief which had beengranted other employers. Miller requested Norsen tosend him some specific proposals.8Miller discussed Respondent's oral request for reliefwith the Union's stewards and, not having received anyproposals from Respondent, wrote Stanley Lewis'- onMarch 5. In that letter, Respondent was advised that theUnion did not desire to engage in negotiations to modifythe current agreement prior to its expiration date. Re-spondent was requested to begin paying the scheduledwages and to pay the backpay due under the November14 increase..On March 9, 1982, Norsen replied. He disagreed withthe Union's refusal to negotiate for modifications and re-ferred to the LRAA reopening of the CSATTA on •Sep-tember 14, to the relief granted to Illinois employers bythe Illinois Conference of Teamsters (which allegedlyconsisted of waiving November 15, 1981 scheduled wageand cost-of-living increases), and to relief granted to twoemployers in the St. Louis area. Respondent asserted thatit "desperately needs additional relief in order to remaincompetitive and to survive in these most trying times."A reference was made to a proposal prepared by Re-spondent (but apparently no copy was attached) Theletter closed with the following:We urgently request a meeting with Local 618 andour employees to present this proposal for yourmembers' approval-Please advise the most convenient time and placewe can meet.Miller responded on March 11, 1982 He pointed outthat the relief granted to the Illinois employers and thatgranted to at least one of the St. Louis employers onlyplaced their wage scales at approximately what Responcj-',ent would be paying if it had put the November 15, 1981increases into effect. Respondent's request for additionalrelief was rejected and the Union, once again, requestedthat Respondent comply with its agreementOn March 12, Respondent sent the Union its propos-als 9 In those proposals, Respondent sought to eliminatecertain workweek, seniority, overtime, uniform, and jobclassification provisions. In regard to wages, it sought toeliminate the November 15 Wage increase and to main-tain the then existing hourly wage rate and weekly guar-antee.Miller replied on March 16" Once again, Respondent'srequest for negotiations and a meeting with the employ-8 At one point, Norsen testified that he believed that Miller had statedthat he would take Respondent's proposal to the employees He was;however, not sure that Miller had made any such commitment and postu-lated that he may only have drawn such an inference from Miller's agree-ment to look at Respondent's proposal Norsen's pretrial affidavit statesonly that Miller told Norsen to put something down in writing which theUnion would look at It further indicates that Miller did not agree to ne-gotiate or offer to set up a meeting9 Respondent's letter was erroneously dated March 9, 1982 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees was rejected. Miller pointed out that the major oilcompanies were paying considerably more than Re-spondent and that further, relief given to Respondentwould adversely affect its members employed by thoseemployees. Compliance with the contract was demanded.On April 24, 1982, Clifford Pyatt, the Union's steward,filed a grievance over Respondent's failure to pay thescheduled wage increase and the backpay since. Novem-ber 14. The record does not reflect what disposition wasmade of Pyatt's grievance.-On April 29, 1982, Respondent posted a memorandumto its Fenton drivers - regard to contract relief. Thememorandum, to which were attached copies of the cor-respondence between the parties and the relief addendumsigned by other local employers, reiterated Respondent'sefforts to secure contract relief and refuted the Union'sreference to wages paid by the major oil companies totheir drivers. The letter urged the employees to reviewthe circumstances and solicited their assistance by re-questing their union representative to meet with the Em- -ployer. •It was-stipulated that Respondent had requested thatthe relief issue be submitted for review and a vote by theemployees and that the Union had declined to permit avote on that issue. At hearing, Respondent stated that itwas willing to arbitrate the question of whether it wasobligated to pay the wage increase in the absence of sucha vote and to abide by the decision of an impartial arbi-trator. The CSATTA provides for the final resolution ofall controversies by reference to Joint State or JointArea Committees, composed of equal numbers of laborand management representatives. The decisions of thesecommittees are final and binding on all parties.2. Analysis of the refusal-to-bargain issue†applicability of Collyer, Respondent contends that the refusal-to-bargain allega-tions of the General Counsel's consolidated complaintmust _be dismissed pursuant to the Board's decision inCollyer Insulated ,Wire, 192 NLRB 837 (1971), as modi-fied by General American Transportation Corp., 228NLRB 808 (1977), and Roy Robinson Chevrolet, 228NLRB 828 (1977), inasmuch as this is a dispute "arisingover the application ,or interpretation of an existing col-lective-bargaining agreement" which should be decidedby the method agreed upon' by the parties, i e., arbitra-tion. Collyer, supra at 840; LMRA, Section 203(d)." TheGeneral Counsel argues that Respondent's, conduct,about which there _ is little dispute, amounts' to a clearmidterm modification of the parties' collective-bargainingagreement, undertaken without securing agreement fromthe Union, and thus establishes i violation of Section8(a)(5) and (1) and Section 8(d) of the Act. The GeneralCounsel asserts that the parties' collective-bargainingagreement, including the various addenda, does not lenditself to an interpretation which could arguably authorizeRespondent's actions:10 Respondent essentially concedes that if its conduct is not supportedby the contractual language, it has violated Sec 8(a)(5) and (1) of theActIn Collyer (supra at 839), the Board, Members Fanningand Jenkins dissenting, held that where a "dispute in itsentirety arises from the contract between the parties, andfrom the parties' relationship under the contract, it oughtto be resolved in the manner which that contract pre-scribes." Under such circumstances, the Board found,dismissal of the complaint, with appropriate retention oflimited jurisdiction, is the appropriate disposition.. Adher-ence to Collyer,.at least as to cases alleging violations ofSection 8(a)(5); was reaffirmed by the Board majority inRoy Robinson Chevrolet, Members Fanning and Jenkinsdissenting " , •In Collyer the Board, citing back to its earlier -decisionin Jos. Schlitz Brewing Co., 175 NLRB 141 (1969), setforth four criteria for the application of Collyer deferral:(1) that the parties have a long-established and successfulbargaining relationship; (2) that "no claim is made ofenmity by Respondent to employees' exercise of protect-ed rights"; (3) that Respondent demonstrate its willing-ness to submit the dispute to resolution under a final andbinding grievance-arbitration procedure applicable tothat dispute; and (4) the issue arise out of the confines ofthe collective-bargaining relationship. The GeneralCounsel here raises no contention that the first three cri-teria have not been met. Indeed,. the facts establish thatthere has been a long and presumably successful collec-tive-bargaining relationship between Respondent and theUnion, Respondent's conduct here, while unlawful' if notauthorized by the contract, does not appear to be moti-vated by an intention to disparage employee exercise ofstatutory rights, and Respondent has indicated its will-ingness to submit this dispute to the contractual griev-ance-arbitration machinery.' 2Clearly" deferral is not warranted where contract lan-guage is clear and unambiguous and permits no construc-tion Which could legitimize the action taken. StruthersWells Corp., 245 NLRB 1170 fn. 4 (1979). The initialquestion, therefore, is whether, as Respondent contends,this is a dispute which presents questions concerning theinterpretation of the collective-bargaining agreement orwhether, as the General Counsel contends, no fair read-ing of the relevant contract language would authorizeRespondent's actions:The warrant for its actions, Respondent 'argues, isfound in the interplay of CSATTA article 33, whichprovides that either p&ty may reopen negotiations when, "change in economic or competitive circumstances11 See also Maine Yankee Atomic Power Co, 258 NLRB 832 (1981),where the Board reversed an administrative law judge's Collyer deferralinvolving the unilateral creation of a new job outside the unit and thetransfer of unit work to that new position on the basis that the issue ofdeferral to arbitration had been neither pleaded nor raised, the Boardnoted that the employer had not requested deferral of the basic issue Seealso Standard Oil Co (Ohio), 254 NLRB 32 (1981), where the Board,Member Fanning dissenting, determined that an 8(a)(5) issue involving anemployer's unilateral implementation of a voluntary program of physicalexaminations was appropnate for Collyer deferral12. The contractual gnevance procedures, providing for resolution ofall controversies by Joint State and Joint Area Committees made up ofequal numbers of delegates from labor and management, satisfy theBoard's standards for deferral See United Parcel Service, 232 NLRB 1114(1977), and cases cited at fn 4 See also Campbell Sixty Six Express, 202NLRB 1126 (1972) ,COMMERCIAL CARTAGE CO.641• . . has a significantly adverse effect on the financialstructure of the tank truck industry" and article IV ofRespondent's relief addendum, which provides that "anyadditional relief from the current Central States AreaTank Truck Agreement accepted by the Union member-ship will also affect this addendum" Respondent con-tends "that these articles obligate Local 618 to submit awage relief proposal to its members for a vote prior toRespondent's obligation to pay such increases." Re-spondent relied on these _contractual provisions and thefact that relief was being 'sought by the LRAA and hadbeen granted to at least two of its- competitors when itnotified the Union that it was withholding the November15 wage increase pending bargaining for additional relief.I cannot conclude, as the General Counsel would haveme do, that the contractual language presented is soclear and unambiguous that Respondent's interpretationmust be rejected out of hand. In particular, the words"accepted by the Union membership" might be interpret-ed as Respondent urges, particularly when considered inconjunction with the language of Cavatoe's May 20letter. That letter, purporting to clarify article IV,- ap-pears to lend credence to Respondent's interpretationwhen it states that any changes in the CSATTA "thatcan be effective or less than our settlement must be pre-sented to your employees and our members, and voted onfor approval." (Emphasis added.) One can argue that Ca-vatoe's letter can be construed as the Union's acknowl-edgment of its obligation to present Respondent's , pro-posals for relief to its members for a vote. One can alsoargue that it merely prohibits Respondent from imple-menting changes unless and until approved by that mem-bership Which argument is the more persuasive is a fitquestion for an arbitral panel. Accordingly, I must con-clude that Respondent's conduct raises a question of con-tract interpretation suitable for resolution by the parties'agreed-to method of dispute resolution.However, the General Counsel further argues ,that Re-spondent's conduct, withholding a scheduled wage in-crease, i.e., its "failure to implement the wage provisions.amounts to a repudiation of the contract and strikes atthe very heart of the collective-bargaining relationship."From this, the General Counsel argues that it would beinappropriate to defer the dispute to the grievance-arbi-tration machinery, citing Oak Chff-Golman Baking Co.,207 NLRB 1063 (1973). Oak Chff-Golman, I 'believe, isdistinguishable from the instant case. In Oak Cliff-Go/man, the employer had unilaterally modified the con-tract, reducing wages and salaries, as an alternative toclosing its business when faced with dire economic cir-cumstances. At hearing, the employer asserted a defensebased upon Collyer. The Board, in a panel consisting ofChairman Miller and Members Fanning and Jenkins, re-jected the deferral defense. The latter two Board Mem-bers held that they would not defer under any. circum-stances because they did nOt subscribe to the policyenunciated in Collyer Chairman Miller reasoned that de-ferral was inappropriate because there was "no claim,:and indeed no room for any finding, that the contract'sterms even arguably authorized the action taken by Re-spondent." Thus, he noted, the _case did not turn on anyunderlying dispute over the meaning of a contract'sterms 13 The employer in Oak Cliff:Golman further con-tended that ,its action was at most a breach of contractwhich should be remedied "by other processes and ulti-mately by the courts." It was in response to this conten-tion, not the Collyer defense, that the Board stated "thata 'clear repudiation of the contract wage provision is notjust a mere 'breach of the contract, but amounts, 'as apractical matter, to the striking of a death blow to thecontract as a whole, and is thus, in reality, a basic repu-diation 'Of the' bargaining relations-hip." In such circum-stances, the Board held, it was authorized and obligated"to protect the statutory process of collective bargainingagainst conduct so centrally disruptive to one of its prin-cipal functions†the establishment and maintenance of aviable agreement on wages."Even assuming that the language of Oak Chff-Golman,quoted above, is applicable to questions of Collyer defer-ral, I cannot find, in the circumstances of this case, thatRespondent's refusal to implement the scheduled wageincrease amounts to a "death. blow to the contract" or "abasic repudiation of the bargaining .relationship." Here,Respondent continued to apply all other terms of thecollective-bargaining agreement, notified the Union of itsintended action, and sought .bargaining with the Union.There is not the slightest indication that Respondentwould' not have complied with the results of any negotia-tions or a vote of the membership had one been conduct-ed. Respondent, I must conclude, was not repudiating itscontract; rather, it was complying with (or taking advan-tage of) what it believed were its rights to seek economicrelief during the term of the agreement."Accordingly, I shall. recommend that the 8(a)(5) por-tion of this consolidated complaint be dismissed with theBoard retaining limited jurisdiction, as hereinafter de-scribed._C. Alleged Discrimination1. Factual discussionSamuel A. Williams commenced his employment withRespondent in 1967. Throughout his tenure he was atransport truck driver and a member of the Union. Forapproximately 11 years prior to his discharge on Decem-ber 9, 1981," he was the Union's steward. As steward,Williams filed an average of two or three grievances permonth. During 1979, he had also filed two unfair laborpractice charges alleging that Respondent was discrimi-nating against him because of his union or other protect-i3 See Roy Robinson Chevrolet, supra at 83014 The General Counsel notes in brief that Respondent made no pro-posal for relief until. March 1982, by which time it was already 3 monthsdelinquent in paying the scheduled wage increase This is, I believe, irrel-evant as Respondent was, at all times, relying on both the efforts of theLRAA to secure relief on an assoctationwide basis and on the relief sub-sequently granted to other employers in Respondent's geographical areaMoreover, I note that as the relief Respondent sought included rescissionof the scheduled.wage Increase, payment of that wage increase when thecontract called for it would have essentially negated:the relief Respond-ent sought Recovery of those moneys from the employees after paymentwould have been impractical, if not impossible" As above, all dates are 1981 unless otherwise specified 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDed concerted activities. 16 Williams received several rep-rimands between 1973 and 1975, but had a clean discipli-nary record for approximately 5 years prior to May1981.On March 19, Williams (as an individual) filed anunfair labor practice charge, Case 14-CA-14829, allegingthat Respondent, by refusing to pay a wage increase dueon November 15, 1980, by threatening employees withthe closure of its Fenton terminal, and by soliciting em-ployees to operate as independent .contractors, had dis-criminated against its employees, and had engaged inother conduct in an attempt to discourage membership inthe Union." Williams served this charge on Respondent,and it was seen by both Stanley and Lawrence Lewis, atthe beginning of a March 19 meeting held for the pur-pose of negotiating Respondent's relief addendum. Ac-cording to Williams' unconiradicted testimony, StanleyLewis, on receiving a copy of the charge, asked BusinessRepresentative Cavato,e what it was all about ' Cavatoestated that Williams had merely exercised his right to filea charge with the NLRB. That meeting continued fol-lowing Williams' service 'of the charge and broke up sev-eral hours later when Williams questioned the veracity ofStanley and Lawrence Lewis and accused the companyof presenting forged-_ documents to Justify its economicposition 58.On March 20, Williams returned to the Fenton termi-nal, clocking out at 4:13 p.m. He was told that LawrenceLewis wanted to see him and was directed to wait. Hewaited approximately 15 . to 20 Minutes and was thenbrought in to Lawrence Lewis' office. There, accordingto Williams' testimony, Lewis referred back to a conver-sation held a week earlier, wherein a reference had beenmade to how much various people were worth at Com-mercial Cartage, picked up a copy of Williams' unfairlabor practice charge, threw it across the desk and toldWilliams "this is the limit . you're done at Commer-cial Cartage . from now on you'd best watch yourselfaround here." Lewis' tone of voice, 'according to Wil-liams, was not "quite normal"; Lewis was allegedly yell-ing "to a certain extent." Lewis unequivocally disputesand denies Williams' version of this conversation: He tes-tified, in a version which I- deemed to be the more accu-rate for the reasons set forth below, that he made no ref-erence to the charge filed and served on March, 19. He" Williams referred to these as "discrimination charges" and, It ap-pears, drew a distinction between such charges and his subsequentcharge, which he knew to be an "unfair labor practice charge" Contraryto Respondent's contention, find no basis' to' discredit Williams arisingfrom the fact that he denied filing "unfair labor practice charges" priorto March 1981 His error was one of terminology, not credibilityi7 record does not reflect the disposition of Case 14-CA-14829 Inote that in the relief addendum ultimately agreed to, Respondent agreedto pay all back wages due from November 15, 198018 Lawrence Lewis' version of the course of this meeting was not dis-puted or contradicted by either Williams, 'who testified in the GeneralCounsel's case in chief and on rebuttal, or by Cavatoe I credit that ver-sion notwithstanding that a letter from Respondent's former attorney, set-ting forth Respondent's position on this case during the' investigativestage, apparently misstated that the meeting had broken up in part be-cause of the service of that charge That statement, as well as a statementthat Lawrence Lewis subsequently spoke to Williams because Williams'charge filing had put "a fly in the ()Intl-gent," appear to be in error Re-spondent terminated its relationship with the attorney who drafted thatletteralso denied yelling at Williams or throwing a copy of thecharge across the desk. According to Lewis, his conver-sation referred not to that charge but rather to Williams'accusations of the previous evening concerning allegedforgeries of company documents and to his attacks onthe character and veracity of Stanley and LawrenceLewis. Lewis told Williams that such behavior was notappropriate and not conducive to substantive negotia-tions, that negotiations could not proceed without an at-mosphere of. trust and confidence, and that claims of for-gery did not lend themselves to a successful conclusionof the negotiations.19On May 23, Williams erred in the quantities of differ-ent grades of gasoline to be delivered to a customer Hereported his error to the dispatcher and another driverwas dispatched to provide the customer with the correctquantity of product ordered for the holiday (MemorialDay) weekend. On May 28, Williams received a writtenreprimand, signed by Norsen. This was the first disci-pline given Williams since the alleged threat in March.He filed no grievance or unfair labor practice charge inregard to it, notwithstanding that he testified to consider-ing this discipline the start of Lawrence Lewis' efforts toeffectuate the alleged threat, because he admitted resfion-" Williams' credibility in regard to this conversation is weakened,rather than strengthened, by the attempt to support his version throughthe testimony of Clifford Pyatt Pyatt, called as a corroborating witnessby the General Counsel, testified that after he "came in from work about5 in the afternoon," he walked back to Lewis' office to report a problemwith his truck There, at "around 5 00 or just a few minutes after," heallegedly heard Lewis state, in a voice both loud and mad, something tothe effect that Williams was "through" or that Lewis would get Williams"one way 'or another" Pyatt subsequently testified that he had returnedto the terminal at about 445 pm and had spent 10 or 15 minutes com-pleting his paperwork before he went to Lewis' office The clerical em-ployees who worked outside Lewis' office, he testified, were gone for theday when he walked by their work stations, the conversation which heallegedly overheard must have occurred, he said, between about 5 and5 03 p m and he left the building within about 3 minutes after allegedlyhearing, this threat However, documentary evidence, including Pyatt'sdelivery tickets and his timecard, establish that it would have been virtu-ally impossible for him to have been present when the conversation be-tween Lewis and Williams occurred Thus, while the testimony of Lewiscredibly indicates that the conversation occurred shortly after 4 30,which testimony is essentially corroborated by Williams' timecard andthe order of events which Williams described, Pyatt's delivery tickets es-tablish that he was approximately 45 miles and 1 hour's driving timeaway from the terminal at 4 10 p m He did not clock out that eveninguntil 5 28 p m Moreover, the secretarial area outside Lewis' office wouldnot have been devoid of employees at the hour Pyatt allegedly walkedthrough it because, according to Lewis' uncontradicted testimony, thoseclericals worked on flextime and some would have been there beyond the5 o'clock hour I note, too, that Williams testified that he believed he hadwalked past various secretaries on his way to Lewis' office I additionallynote that Williams' affidavit, given on March 27, makes no mention ofLewis yelling at him or raising his voice and describes their conversationas "short, sweet, and to the point" Moreover, Williams claimed that helearned that Pyatt had overheard this conversation within a week or 10days after It allegedly occurred Notwithstanding that he had filed acharge and given affidavits in support thereof, he claimed that he did notdeem the existence of such corroborating evidence to be sufficiently im-portant or relevant to warrant reporting it to the Board Similarly, I noteinconsistencies between Pyatt's testimony and his pretrial affidavit Con-sidering all of the foregoing, and my observations of the witnesses andtheir demeanor, I must conclude that Lawrence Lewis' denials of theconversation as attributed to him by Williams and Pyatt are more credi-ble than the versions of that conversation presented by Williams andPyatt COMMERCIAL CARTAGE CO.643sibility for the 'mistake charged against him." LawrenceLewis played no role in the events of May and Norsendenied that Williams' union or other protected activitiesmotivated him in issuing this reprimand.In August, Williams and a number of other employeessigned a petition addressed to the Fenton police depart-ment wherein they complained that Respondent was un-lawfully deducting money from their paychecks. Whenthe police refused to act on the basis of a- petition, Wil-liams signed a formal complaint, charging larceny inexcess of $150; making these same _allegations on behalfof himself and his fellow employees. The police contact-ed Respondent and informed Norsen of the role thatWilliams had played in filing the complaint. On August15, Norsen wrote Williams, charging that he had madeunfounded accusations which were "an act of dishones-ty" in violation of both that portion of the CSATTAwhich defined his authority as a job steward and , thecontract's discharge and suspension provisions. Williamswas suspended and warned that if his complaint againstRespondent was not resolved by August 21, he would bedischarged. Other involved employees were warned' thattheir support of the Complaint could subject them to dis-charge; they were advised to notify Norsen, by August19, of their intentions with respect to that complaint.On August 20, Williams withdrew his complaint. OnAugust 24, Norsen notified Williams, by letter, that hischarges were "incorrect and, as such, an act of dishones-ty" which• could have resulted in discharge. HoweverRespondent waived the discharge option and left his sus-pension, from August 16 through August 20, to serve asdisciplinary time off.-The letter stated that it was a "finalwarning that any further violations of the Contract orCompany Rules will result in your discharge." The em-ployees who had signed the petition but not the com-plaint were issued reprimands and warnings that furtherviolations of the contract or rules would "result in severedisciplinary action up to and including discharge."Williams filed a grievance concerning his suspensionbut no timely unfair labor practice charge. He also fileda grievance restating his allegations concerning Respond-ent's unauthorized deduction of time and money from hiswages.Norsen had come to Respondent and -become its vicepresident of operations in late April. He was, accordingto testimony, a ,stickler for the enforcement Of`companyrules. On May 15, he had issued a .memorandum to thedrivers directing them to complete driver operational re-ports "on"on 'all operational and sales incidents" including"spills or mixtures (cargo loss), persbnal injury," and"trip-related incidents." On May 20, he issued a memo-randum informing the drivers of new forms for request-ing paid or unpaid time off.About September 10,. Williams' - grievance over hisAugust suspension was discussed but not resolved at thefirst step of the grievance procedure. At that -time, ac-cording to _Williams,, Cavatoe informed Noisen and Law-rence Lewis that the grievance would be added to the20 While Williams' did not consider his mistake serious or costly,Norsen testified that the Company's efforts to rectify this mistake cosCit8 hours' holiday payagenda for the next meeting of the Joint State commit-tee, to be held on September 17 Williams testified thathe told Lewis and NorseOhat he would be in attend-ance to present his grievance. Norsen-testified that verbalnotice given at that time would have been satisfactorynotwithstanding that written notice of time off for unionbusiness was required under article IV of the CSATTA.However, he denied hearing Williams say that he wouldbe attending the next step of the grievance procedure.21It is conceivable that Williams made the statement, 'as heclaimed, and that neither Norsen nor Lewis heard it.Whether they heard- it or not, I find it difficult to believethat they would not have expected Williams to absenthimself from work to -attend a grievance meeting where-in his own grievance would be discussed. and possibly re-solved.When Williams reported for work on September 16,he informed the dispatcher that he would be absent thefollowing day. The dispatcher said he would write .it onthe dispatch sheet and Williams observed him makingsome notations thereon Williams ,then took out his firstload for the day and, while making that delivery, wassprayed with gasoline. According to Williams, no morethan one-half gallon escaped from the I-lose and all of itfell on him, soaking his trousers. None of the spillage hitthe ground. -Williams reported the, incident to the dis-patcher, stating that he would complete the load, returnthe truck to the terminal, and go home to shower andchange.-On Williams' feturn to the yard, he found two mes-sages and forms in his mailbox. The first requested himto sign a leave-of-absence form for the following day.Williams refused; he wrote on -the form, "This is ncitleave of absence†this is union business." The second re-quested that he till out a driver operational report "forcargo loss for coverage of possible complaint fromterm or customer" Again, Williams refused, writing hisown note 'which stated, "There was not spill only whatwent on me. One half to one gallon. Sam."On September 22, Williams received his third repri-mand since March 1981. That reprimand, a letter signedby Norsen, referred to his refusal to complete both formsand to his poor attendance for the week It alluded tothe cost of health and welfare benefits incurred by Re-spondent and stated..We cannot tolerate poor ,attendance or failure to fillout required requests for time off or explanation ofwhy you cannot complete a days' work We pay anenormous amount of fringe benefits on each em-ployeee and must have complete attendance and jobperformance if we hope to remain in business.This letter is a warning that you must make ar-rangements in advance if you intend to be off workfor any reason and that' you will fill out required re-ports as requested or disciplinary action will follow.21 Although Cavatoe testified on behalf of the General Counsel, hewas not questioned and did not testify concerning Williams' allegedverbal notice Lewis, however, corroborated Norsen's testimony 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliams testified that company policy, as he under-stood it, did not require the ,completion of a spill reportunless 5 or more gallons of gasoline were spilled Pyatt,attempting to corroborate Williams, testified that no spillreport, was required unless 5 or more gallons werespilled Spills of 3 to 5 gallons, he said, were merelynoted on the delivery slip which was signed by the sta-tion managers or attendants. He, too, had had an incidentwhere 1 or 2 gallons of gasoline spilled on his person,but that occurred approximately 2 years earlier. Theonly report Pyatt made of that incident, other than ver-bally informing the dispatcher, was to "make a notationon the delivery ticket. Norsen testified that he made noexceptions in the requirement for 'completion of driveroperational reports based on the size of a spill: He knewof no other incidents where a spill had occurred where adriver was requested to complete a report and did not doso. Respondent's exhibits, driver operational reports sub-mitted both before and after Williams' September 22 rep-rimand, establish that drivers did submit reports of spillsThe smallest spill rePorted, however, was 5 or 6 gallonsWilliams also testified that his attendance record wasgood and no evidence was offered to refute that testimo-ny.' On September 22, Williams received a letter from Re-spondent which reviewed the claims of improper pay-ment alleged in his grievance. In that letter, Norsen as-serted that no instance of pay shortage could be found,that Williams' claim was unfounded, that the reviewwhich Respondent undertook had been time consumingand expensive, and that most of his problems were dueto improper or incomplete logging of off-duty time andrest or lunch stops. That letter concluded with a remind-er that pay requests must be completed in accordancewith company policy and with a warning stating that"all lunch and rest stops must, be logged according-ly. . . . Failure to properly complete your log or trip re-ports could subject you to disciplinary action." A copyof that letter was placed in his personnel file and thatfact was noted in the letterSince at least some time prior to November 1979, Fed-eral and state laws have required that vapor recoverysystems be used when deliveries of gasoline are made toretail outlets. Such systems prevent the escape of gaso-line fumes into the atmosphere. Respondent has endeav-ored to comply with these legal strictures. As early asNovember 30, 1979, Lawrence Lewis issued.a memoran-dum to all of Respondent's drivers wherein he referredto deliveries being made Without effecting the vapor re-covery connections and stated, inter alia, "this disregardfor the Federal and State laws, as well as Companypolicy must cease immediately. We intend to 'complywith the law as much as possible." Lewis also referred inthe letter to the possibility of lost business resulting fromdriver failure to use vapor recovery. Williams describedhis understanding of Respondent's policy regarding theuse of _vapor recovery: Its use was required, he said, "atall times if and when possible." Other employees de-scribed it in even stronger terms. Thus, Howard Guerbertestified that the policy was "to always use vapor recov-ery unless . . . it's impossible and then you call in." JohnKronmueller testified that its use was mandatory andClifford Pyatt similarly testified that impossibility wasthe only justification for failure to effect the vapor re-covery hookup, that this was strict company policy, thatviolation of this policy would subject any employee todischarge and that Norsen was "a stickler for the rules."Each of the employees, however, testified that therewere instances when vapor rebovery hookup could. notbe made and that, in such circumstances, they were ex-pected to call the dispatcher and secure authorizationbefore making a delivery without using vapor recovery.Each also testified thaf at various sites where vapor, re-covery was impossible, they had ceased calling after re-peatedly requesting and being granted such authoriza-tionRespondent also had a' policy which required thatdrivers not leave' the hoses unattended while gasoline isbeing delivered 'into the underground tanks. Gasoline, itwas pointed out, is an extremely hazardous Product, bothtoxic and-highly explosive..On,, the morning of December 9, Williams was dis-patched on two loads, the second being to a Skelly sta-tion across from, the airport where he had been makingdeliveries several times each month for a number ofyears. After completing his first delivery, he picked upthe second load and drove to that station According tohis testimony, when a driver would pull into that stationto make a delivery into the 10,000 gallon regular gasolinetank in the manner directed by the station manager,vapor recovery hookup was impossible because the rearwheels of .the trailer would be immediately over the con-nection to the vapor recovery system Williams testifiedthat he had never used the vapor recovery system onthat tank 'and had initially called the dispatcher on eachoccasion to inform him of that impossibility prior tomaking his delivery After months of securing authoriza-tion to make the delivery without vapor recovery, Wil-liams stopped calling He had not been 'making such callsfor the last 6 months 22-22 Williarns' testimony is corroborated by that of Kronmueller andboth corroborated and contradicted, to some extent, by the testimony ofGuerber and Pyatt Thus, Guerber initially testified that the vapor recov-ery on that tank could be used when only one type of gasoline was beingdelivered He said it could not be used on most occasions when twotypes of gasoline were being delivered because the dnver could not getlus.truck and trailer Into the station correctly, that cars would block theaccess On 'cross-examination, Guerber admitted that it was possible touse the vapor recovery system on that tank but that its use required addi-tional work including the moving of the truck However, he further testi--Tied that the system on that tank had been changed since December 1981and that prior to that date that tank did not have a working vapor recov-ery system This latter testimony is not corroborated by any other wit-nesses, was not mentioned in an earlier-affidavit given by Guerber, and isnot credible Pyatt testified that if a driver pulled into the airport Skellystation the way its management wanted him to, the trailer would be ontop of the vapor recovery system, its wheels would prevent access to theconnections, and, if there was enough room to 'reach them, the hoseswere not long enough to make the connection His testimony about thelength of the hoses was credibly disputed by Respondent He further tes-tified, in what was clearly an exaggeration, that the plate over the con-nection was a- half-inch thick sheet of steel 4 feet square which could noteasily be lifted All three drivers corroborated Williams' testimony thatthey, had ceased calling the dispatcher for permission to make deliveriesat that station without effecting vapor recovery some 6 months or so ear-lier COMMERCIAL CARTAGE CO645According to Williams, he pulled into the station onDecember, 9 in the way he normally did, and began un-loading into the 10,000 gallon regular gasoline tank with-out attempting to- hook up the vapor recovery system.At some point during his dellyery, he allegedly shut offthe flow of gasoline and went into the station to speakwith a Skelly official about changing the type of hookupbeing used from a 2-point connection- to a single-pointsystem. That official, Charles Rand, agreed with Wil-liams, according to Williams' testimony, and promisedthat he would speak to the Company's engineering de-partment about changing the system. As Williams wasthen completing the delivery into this tank, LawrenceLewis drove up, stepped out of his car with a camera,2-3and asked him Why he was not using the vapor recov-ery Williams explained the situation to Lewis, showedhim why the vapor recovery system could not be used,and told him that he had pulled into the station in themanner requested by the customer. Lewis took some pic-tures, went inside the station, and spoke with Rand whileWilliams completed that delivery, moved the truck tothe next set of tanks, hooked up the yapor recoverysystem, and completed his delivery. When Lewis cameout of the station, he told Williams that Williams wasbeing suspended and would be driven back to the termi-nal in Lewis' car After a brief wait, at the ternimal,hams was palled into Norsen's office Norsen asked himwhether he had failed to use the vapor recovery systemand whether, he had left the trailer unattended while gas-oline was being delivered Williams explained the impos-sibility of using the vapor recovery system from the posi-tion the equipment was in and his reason for so, position-ing the truck.24 He denied admitting that he had made amistake warranting his discharge, as contended byNorsen and Lewis, discussed infra. Norsen told Williamsthat inasmuch as he "was on a final warning from theFenton police incident . . . they had no alternative butto discharge" him.As Lawrence Lewis described the incidents of Decem-ber 9, he had been driving to a business aripointment andpassed the airport Skelly station. On doing so he noticedone of the Company's trucks with the product hose con-nected from the truck to the tank but no driver in at-tendance. From -that vantage point he could not observewhether gasoline was actually, being delivered When hedrove around the back of the station he saw gasolinefumes emanating from vents at the rear of the stationwhich, established that gasoline was being delivered andthat the delivery was being made without vapor recov-ery. As he pulled around the front of the station he ob-served Williams coming out of the station, going to histruck., He watched Williams complete his delivery andmove the hose to the next tank, again without making avapor recovery hookup Lewis then approached Wil-23 Credible testimony established that all company officials carry cam-eras for the purpose of photographing accidents, competitors who fail tomake appropnate vapor recovery hookups, and other incidents24 Williams acknowledged, under questioning by me, that it wouldhave been possible to pull his truck in in a different way so as to effectyapor recovery but stated that to do so would have blocked a portion ofthe front of the station It was this obstruction to which the customerobjectedhams and asked whether he was going to hook up thevapor recovery system. Williams protested that-he couldnot reach it but, when Lewis asked him to try, was ableto make the connection. Lewis asked Williams why theconnection had, not been used on the first tank and Wil-liams told him that it was not possible, that he had dis-cussed the problem, with the customer's representative,had suggested that they utilize a different kind ofhookup, and said the customer's representative hadagreed with him.After speaking with the customer's representative,Lewis called the terminal and told Norsen what he hadobserved. Norsen told him to suspend Williams andbring him back to- the terminal. After watching Williamscomplete his delivery, and proving to Williams that theplate over the vapor recovery system could easily be re-moved, Lewis took some photographs and then droveWilliams back to the terminal. At the terminal, accordingto both Norsen and Lewis, Williams was asked why hehad not used the yap& recovery' system. Williams, ad-mitting that he- had not used' it and had made a mistakein' not doing so, claimed that the position of the rearwheels on the trailer prevented access. to the vapor re-covery system Norsen then- asked why he had allowedproduct to be delivered without attending the hoses. Tothis, Williams responded that he could see the hosesfrom inside the station but admitted that he had made amistake. Norsen then told Williams that Respondentcould not condone his violations of company policy, thatwhat he had done were dischargeable offenses and thathe would be suspended pending probable discharge. Wil-liams left the meeting sayingsomething to the effect thatRespondent would never get 'awaywith discharging him.On December 9, Respondent,. in a letter signed byNorsen, discharged-Williams That letter described theevents of December 9 and charged him with both un-loading without use of the vapor recovery system andleaving his unit while product was being discharged. Itwent on to state as follows:Your actions are in violation of the UniformRules and Regulations" Governing Employees ofTank Truck Carriers Signatory to the Central StatesArea Tank Truck Agreement, Sections 3(g) "Fla-grant disobeying of orders. First offense•repri-mand," and 3(j) "Leaving equipment unattendedwhen loading, cfr unloading.. First offense•repri-mand." You were issued a final warning on August24, 1981 that any further violations of the contractor Company Rules would result in your discharge.In view of 'the final warning and the nature ofyour conduct and attitude during what should havebeen a routine delivery, we feel we have no alterna-tive except to discharge you for continued viola-tions of the contract and Company rules.Notwithstanding the language of the discharge letter,Norseti testified that Williams would have been dis-charged for his December 9 conduct whether or not hehad received the August 24 final warning. The referenceto that warning, according to Norsen. was only to satisfythe procedural requirements of the contractual grievance 646- DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocedure. The grievance committees request employersto furnish prior disciplinary records at the grievance pro-ceedings, he said.Williams filed a grievance-over his discharge and thatgrievance was heard at several levels, culminating in ahearing before the Joint Area committee in Hollywood,Florida, on February 9, 1982. At that hearing, StanleyLewis, speaking for •RespOndent, stated in the course ofhis summation that William's had disagreed with him inregard to economic relief for the employer in the Marchnegotiations and "that since that time period [Williams]had tried to become a knight in shining armor and takeup all the troubles of the rest of the drivers."25Several employees, including Kronmueller, providedaffidavits to Williams for his use in regard to his griev-ance, which affidavits purported to show that the vaporrecovery system could not be used at the airport Skellystation. Kronmueller's statement was brought out at theTwo and Two (Joint State Committee) hearing and, onthe following day, according to Kronmueller, Norsen ap-proached him, looked at him with what Kronmueller de-scribed as "the evil eye" and told him "I'll get you forthat." Norsen admitted knowledge of Kronmueller's affi-davit in support of Williams, admitted making notationsas to which employee had- given such affidavits, and ad-mitted speaking to Kronmueller about it. He claimed thathe only told Kronmueller that Respondent was going tosee to it that the people who had signed affidavits indi-cating that they could not _make the vapor recoveryhookup at the airport Skelly station were . assigned tomake ,deliveries to that station so that Respondent couldestablish that their statements were untrue." On January14, pursuant to Norsen's directions, Kronmueller was as-signed to make a delivery to the airport Skelly stationand to call, Norsen as he was leaving for that site so thatNorsen could meet him there. When Kronmueiler calledin, he asked Norsen why Norsen was coming out to thestation. Norsen told him that it was to take his pictureand prove that his affidavit supporting Williams was alie. Norsen did meet Kronmueller at that station andtook his picture using , the vapor recovery system "inevery way imaginable' including on the 310,000 gallonregular gasoline tank. Considering that Norsen did what,according to his testimony, he stated he would do whenhe spoke to Kronmueller, and also considering both theirdemeanors andY inconsistencies between Kronmueller'stestimony and his affidavit, I. must credit the testimonyof Norsen over that of John Kronmueller.,e2. Analysis and, conclusionsThe General Counsel contends that Respondent boreanimus against Williams because of the unfair labor prac-tice charges he had filed 'in March 1981, and other; unionor protected activity he had engaged in, and "engaged ina systematic effort -to build a case against Williams in95 Stanley Lewis acknowledged ,that; in response to an inquiry aboutthe grievances filed by Williams, he had referred to Williams as consider-ing himself "a knight in shining armor"•96 The General Counsel, offered this evidence solely to establish Re-spondent's animus toward employee exercise of protected rights, the in-tention to allege this as a separate violation of Sec 8(a)(1) was expresslydisclaimed'order to eventually justify its intention to dischargehim" Both the September 22 disciplinary warnings andthe December 9 discharge are alleged as violative ofSection 8(a)(1), (3), and (4) of the Act:27 Each of The ac-tions taken against Williams by Respondent, according tothe General Counsel, was in fulfillment of the threat- al-legedly uttered by Lawrence Lewis on March 20. Thedischarge incident resulted, according to the GeneralCounsel, 'from an elaborate multistage scheme wherebyWilliams would be dispatched to a station at which Re-spondent knew that the drivers "could not and did not"use the vapor recovery system, in such a way that Re-spondent would know when he was there, with Lewispositioned and camera equipped so as to catch him in,thealleged transgression. Respondent denies that there Wasany scheme to discipline and ultimately discharge Wil-liams and asserts that the conduct in which Williams en-gaged on December 9, in and of itself, warranted andbrought about that discharge.The alleged March 20 threat by Lewis to Williams isthe linchpin, in the General Counsel's theory, holding awheel consisting of four disciplinary actions to an axle ofunlawful motivation The General Counsel's failure to es-tablish the threat by a preponderance of credible evi-dence has withdrawn that linchpin. I cannot find, in itsabsence, 'that the discipline which followed Williams'filing of Case, 14-CA-14829 on March 19 was part ofany systematic effort to build a case against him or wasotherwise motivated by animus-toward Williams' charge-filing activity. Accordingly, I shall recommend that the'General Counsel's complaint, insofar as it 'alleges a viola-tion of Section 8(a)(4) of the Act, be dismissed."The failure of the General Counsel to credibly estab-lish the March threat, or to convince me that its "sys-tematic scheme" theory is valid, does not preclude afinding of merit as to some of the complaint's allegations.It is clear on the face of the August reprimand and sus-pension letters_ that Williams, by filing the complaintwith the Fenton police, had engaged in an activity bothconcerted and protected 29 Similarly, it,is plain, from the27 Inasmuch as the charge in Case 14-CA-15790 was not filed untilMarch 9, 1982, Sec 10(b) of the Act precludes any unfair labor practicefinding in regard to the alleged March 20 threat, the May repnmand, orthe August reprimand and suspension •,28•With respect to the reprimand which Williams received in May, Ican find no evidence which would warrant a conclusion that Williamswas disciplined at that time in repnsal for his charge-filing activities, evenassuming that Sec 10(b) of the Act would permit such a conclusion SeeMachinists Local 1424' (Bryan' Mfg) v NLRB, 362 U S 411 (1960), andGreenville Cotton' Oil Ca, 92 NLRB 1033 (1950), enfd sub nom GrainMillers v NLRB, 197 F 2d 451 (5th Cir 1952), discussed Infra Williamsadmitted making the mistake for which he was reprimanded and Re-spondent's action in reprimanding him may as rationally be explained bythe presence of Norsen, a stickler for ngicl adherence to company rulesand newly arrived on the Commercial Cartage scene, as by any implica-tion of animus Moreover, It must be noted that Williams had filed previ-ous charges without any hint of employer animus toward such activityand that Lawrence Lewis, the alleged perpetrator of the threat, was notinvolved in the May discipline Rejection of the General Counsel's con-tentions that the May discipline was unlawfully motivated and evidencedanimus ffirther negates the General Counsel's'contention of a long-rangescheme to eliminate Williams from the scene '29 See Ambulance Services of New Bedford, 229 NLRB 106 (1977), enfd564 F 2d 88 (1st Cir 1977) Therein, much like here, the employee com-Continued 'COMMERCIAL CARTAGE CO647face of the disciplinary letters issued to Williams and hisfellow employees, that Respondent strenuously objectedto this exercise of their statutory rights. This animus, al-though displayed by Respondent in actions taken outside10(b)'s limitation period, may be considered to explainand "shed light on the true character" of Respondent'sactions within that statutory period which may consti-tute, in and of themselves, unfair labor practices. As theSupreme Court more fully stated in Bryan, supra, 362U.S. at 416-417:It is doubtless true that • 10(b) does not preventall use of evidence relating to events transpiringmore than six months before the filing and serviceof art unfair labor practice charge. However, in ap-plying rules of evidence as to the admissibility ofpast events, due regard for the purposes of • 10(b)requires that two different kinds of situations be dis-tinguished. The first is one where occurrenceswithin the six-month limitations period in and ofthemselves may constitute, as a substantive matter,unfair labor practices There, earlier events may beutilized to shed light on the true character of mat-ters occurring within the limitations period; and forthat purpose 10(b) ordinarily does not bar such evi-dentiary use of anterior events. The second situationis that where conduct occurring within the limita-tions period can be charged to be an unfair laborpractice only through reliance on an earlier unfairlabor practice. There the use of the =earlier unfairlabor practice is not merely "evidentiary," since itdoes not simply lay bare a putative current unfairlabor practice. Rather, it serves to cloak with ille-gality that which was otherwise lawful. And wherea complaint based upon that † earlier event is time-barred, to permit the event itself to be so used ineffect results in reviving a legally defunct unfairlabor practice.The two disciplinary letters issued to Williams on Sep-tember 22 fall within the ambit of the first situation de-scribed by the Court in Bryan. They may, and I find thatin part they do‡ constitute unfair labor practices in and ofthemselves on which Respondent's pre-10(b) conductsheds light, helping to establish Respondent's animus, anelement necessary to a finding of violation. Such animusis similarly shown by th… remarks of Stanley Lewis atWilliams' February 1982 grievance hearing whereinStanley Lewis, in seeking to persuade the grievancepanel to sustain Williams' discharge,. derogatorily re-plamed to the police that the employer was is.sumg checks which werenot being honored and filed a crimmal-complann against the signer of thechecks, his employer's president For that he was discharged The Boardfound that the employee's conduct therein constituted protected concert-ed activity The merits of Williams' complaint, moreover, are irrelevantto this conclusion so long as his complaint was not made in bad faithWagner-Smith Go, 262 NLRB 130 (1982), OMC Stern Drive, 253 NLRB486 fn 2 (1980), enfd 676 F 2d 698 (7th Or 1982), John Sexton & Go,217 NLRB 80 (1975) There is neither evidence nor implication of badfaith in this recordferred to Williams as a "knight in shining armor" takingup the causes of other employees 30More strongly evidencing the discriminatory nature ofthe reprimand issued to Williams for his refusal to com-plete a leave-of-absence request and -the warning issuedto him for alleged absenteeism and improper logging ofoff-duty time is the 'obvious pretextual nature of thosereprimands. Neither the collective-bargaining agreementnor the rules as announced by ,Norsen required that aunion officer take a leave of absence to attend to unionbusiness and Respondent ,knew or should have knownthat his September 17 absence was for official union busi-ness. Indeed, the simple fact is that Williams was repri-manded for taking time off, to attend to union business,itself a protected activity. Additionally, Respondent in-cluded totally unwarranted references to absenteeism inthe warning., Similarly, the second September 22 warning appears tohave been motivated by animus directed toward Wil-liams' filing of the grievance to which the September 22letter purported to respond. That very response soughtto discourage similar recourse to the grievance proce-dure by emphasizing Respondent's displeasure at havingto investigate claims of improper wage payments andwarned that further discipline might result if such griev-ances brought to light what Respondent deemed to bethe grievant's errors rather than-Respondent's.Accordingly, I must conclude that by reprimandingWilliams for his refusal to submit a leave-of-absence re-quest for his union business related absence on Septem-ber 17, and its threat of discipline for filing a grievanceconcerning his wage payments, Respondent has violatedSection 8(a)(3) and (1) of the Act."Notwithstanding that I have found that Respondentbore animus toward those who would exercise their stat-utory rights, and particularly toward Williams, I am con-strained by both the facts 'and the law from finding a vio-lation in Williams' discharge. Williams was caught at theSkelly station in flagrante delicto, in violation of twowell-established and significant rules I cannot subscribeto the theory, propounded by the General Counsel, thatthis event was the result of an elaborate scheme whereinRespondent set up Williams for discharge, for the fol-lowing reasons (1) I have discredited the evidence of thethreat which allegedly set the ground work for such aplot; (2) the evidence does not establish that Williams' as-30 Stanley Lewis was certainly not, by these remarks, attempting topersuade the gnevance panel of Williams' virtues I note, further, that toa lesser extent even the credited versions of the March 20 conversationbetween Lawrence Lewis and Williams and the conversation betweenNorsen and Kronmueller concerning Kronmueller's affidavit in supportof Williams tend to indicate Respondent's displeasure with employee ex-ercise of protected rights3i reaching this conclusion I have rejected the General Counsel'scontention that the September 22 repnmand, to the extent that it relatedto Williams' refusal to submit a dnver operational report concerning the"spill" of gasoline, was also discnminatory Respondent's policy, requir-ing the submission of such reports, contained no exceptions based on theamount of the spill and the evidence of any policy negating such a re-quirement for small spills was too vague, contradictory, or outdated tonegate the plain language of the rule Moreover, unlike the leave of ab-sence and grievance response matters, Williams' refusal to submit a inci-dent report did not involve any protected nghts 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD•.signment to two trips in succession was made so that Re-spondent would know when he would arrive at the air-,port Skelly station; (3) in view of the fact that the em-ployees had not been calling in to report difficulties withthe vapor recovery hookup at the airport Skelly stationfor 6 or more months, it cannot be established that Re-spondent would have had reason to believe that Williamswould not utilize the vapor recovery system whenmaking that assigned delivery; (4) similarly, in view ofthe importance Respondent attached to the use of vaporrecovery systems, I cannot believe that it would know=:ingly have permitted the nonuse of vapor recovery forany 'significant length of time, as would necessarily beimplied by the General Counsel's theory; (5) consideringall Of the evidence, including both the testimony of van=ous witnesses and pictures 'introduced into evidence, Imust conclude that Williams could have made the vaporrecovery hookup on the 10,000 gallon regular gasolinetank, albeit with some extra effort, by stationing his trucksomewhat differently, either a few feet back or aheadand by using extra hoses; and, (6) I further conclude thatthe evidence establishes Williams' failure to attend thevehicle while gasoline was being unloaded or, at theleast, Respondent's reasonable belief that he had sofailed. Williams had thus placed himself in breach of the -established rules of conduct and exposed himself to Justi-fiable discipline.Respondent contends ,that Williams' -December 9 con-duct warranted and would have brought about his dis-charge even absent any prior warnings. This self-servingassertion is contradicted. by the very language of the dis-charge letters. Therein, each of his actions on that day isdescribed as a violation, for which reprimand is the ap-propriate first offense penalty. The letter goes.on to refer'to the final warning of August 24 and states, that his dis-charge results from that final warning and from his con;duct on December 9.The letter, not Respondent's testimony, accurately .de-scribes the reason for discharge. The set of facts . put -forth in the letter, lbelieve, presents the second situationdescribed by the Court in Bryan, infra, wherein the .Court referred to "conduct occurring within the, limita-tions, [which] can be charged to be an unfair, labor prac-tice only through reliance on an earlier [time-barred]unfair labor practice." To establish that Respondent's 're-.liance on the August 24 final warning renders the, dis-charge unlawful one would have to find that warning,itself, to have been unlawfully issued. This is preciiely-what Section 10(b), as analyzed by the Court in Bryan;prohibits. See also Greenville Cotton Oil, supra, cited withapproval by, the Court in Bryan. Therein, strikers whohad †been. permanently replaced demanded reinstatementon the ground that the strike had been caused or pro-longed by unfair labor practices committed by the em-ployer prior to the hiring of the strike replacements.However, since the alleged unfair labor practices tookplace more than 6 months prior to the filing and the'service of the charge, the Board held that Section 10(b)barred any reinstatement orders. See also Davis FireBrick Co., 131 NLRB 393 (1961). Williams' dischargewas therefore premised on discipline validly assessed forbreach of Respondent's. rules and a final disciplinarywarning, ,the_ validity of which is beyond attack. Undersuch circumstances, even evidence of Respondent'sanimus toward those who would engage in statutory pro-tected activities is insufficient to sustain the GeneralCounsel's ultimate burden of proving the discharges dis-cnminatory. It cannot be said, on this record, that Re-spondent would , not have discharged Williams on De-cernber 9 whether or not he had engaged in , union orother protected concerted activities. See Wright Line,251 NLRB 1083 (1980). See also Klate Holt Co., 161NLRB 1606 (1966), wherein the Board noted that thecircumstance that the, employer may have welcomed thejustified opportunity to discharge an unwelcome activistdoes not make the discharge discriminatory and unlaw-ful.Accordingly, I shall recommend that the consolidatedcomplaint, to the extent that it alleges that Williams wasdischarged in violation of Section 8(a)(3) and (1) of theAct; be dismissed.†THE REMEDYHaving found that Respondent has engaged in certainunfair labor ,practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned,to effectuate the policies of the Act..CONCLUSIONS OF LAW-1: By reprimanding and threatening its employees withdiscipline-for filing grievances or engaging in other unionand protected .concerted activities, Respondent has vio-lated Section 8(a)(1) of the Act.2.-The- aforesaid unfair labor practices affected com-merce withinahe meaning of Section 2(2); (6), and (7) ofthe Act.3.Respondent .has, not engaged in any unfair laborpractices other than those described above.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed32. ' ORDERThe Respondent, Commercial Cartage Co., Fenton,Missouri, its officers,' agents, successors, and assigns, shall1.Cease and desist from(a) Reprimanding or otherwise threatening employeeswith discipline for filing grievances or engaging in otherunion and protected concerted activities.'(b) In any' like -or related manner interfenng with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Remove the September 22 warning and reprimandfrom Samuel A. Williams personnel file.32 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder, shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses COMMERCIAL CARTAGE CO649(b)Post at its Fenton, Missouri 'facility copies of theattached notice marked "Appendix."33 Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Resiiondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the Board shallretain jurisdiction of this proceeding for the purpose ofentertaining an appropriate and timely motion for furtherconsideration of the dismissal of the 8(a)(5) allegations ofthe consolidated complaint upon a proper showing thateither (a) the dispute has not, with reasonable prompt-ness after the, issuance of this decision, been either re-" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing ad Order of the Nation-al Labor Relations Board"solved by amiable settlement in the grievance procedureor submitted promptly to arbitration; or (b) the grievanceor aibitratiOn procedures have not been fair and regularor has reached a result which is repugnant to the Act.IT IS ALSO FURTHER RECOMMENDED that the consoli-dated complaints be dismissed insofar as they allege vio-lations of the Act not specifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT reprimand or otherwise threaten withdiscipline any of our employees who file grievances orengage in other union or protected concerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed them in Section 7 of the Act.WE WILL remove the September 22 reprimand andwarning issued to Samuel A. Williams from his personnelfile.COMMERCIAL CARTAGE COMPANY